                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MARCY J. FOMIN,                                    CASE NO. C17-1891-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    HAL NEDERLAND NV et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion to exclude collateral source
18   evidence (Dkt. No. 18). Having considered the motion and the relevant record, the Court
19   DENIES Plaintiff’s motion without prejudice. Plaintiff may renew her motion at trial, and the
20   Court will rule on the motion at that time.
21          DATED this 3rd day of October 2019.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C17-1891-JCC
     PAGE - 1
